TEXAS COURT OF APPEALS, THIRD DISTRICT, AT AUSTIN


                          JUDGMENT RENDERED JUNE 25, 2021



                                      NO. 03-21-00217-CV


                              Atelier Domingue, LLC, Appellant

                                                v.

                       Signature HLP d/b/a Signature Homes, Appellee




        APPEAL FROM THE 459TH DISTRICT COURT OF TRAVIS COUNTY
             BEFORE JUSTICES GOODWIN, TRIANA, AND KELLY
          VACATED AND REMANDED -- OPINION BY JUSTICE TRIANA




This is an appeal from the judgment signed by the trial court on April 5, 2021. The parties have

filed a joint motion to set aside the trial court’s judgment without regard to the merits and

remand the case to the trial court, and having considered the motion, the Court agrees that the

motion should be granted. Therefore, the Court grants the motion; sets aside the trial court’s

judgment without regard to the merits; and remands this case to the trial court for rendition of

judgment in accordance with the parties’ agreement. Appellant shall pay all costs relating to this

appeal, both in this Court and in the court below.